                                                                                                                                                                                                       6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name            Digital Connections, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)               3:19-bk-03208
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,162,543.82

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,162,543.82


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        5,644,165.36


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $           652,362.62

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,101,823.48


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          9,398,351.46




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 3:19-bk-03208                                   Doc 8             Filed 06/03/19 Entered 06/03/19 19:24:59                                                            Desc Main
                                                                                    Document     Page 1 of 46
                                                                                                                                                      6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name         Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-03208
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.   Simmons Bank                                             Operating Checking                                                     $86,102.70




            3.2.   Simmons Bank                                             Savings                                                                      $302.87



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $86,405.57
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:     Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.   Rent and Utilities for 805 Teal Drive                                                                                             $8,550.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                           Desc Main
                                                                     Document     Page 2 of 46
                                                                                                                                                 6/03/19 6:46PM



 Debtor            Digital Connections, Inc.                                                       Case number (If known) 3:19-bk-03208
                   Name




            8.1.     Databank Holdings Ltd.                                                                                                     $1,978.79




            8.2.     Principal Life Insurance Co.                                                                                               $3,491.08




            8.3.     Traveler's Insurance                                                                                                       $4,250.00




            8.4.     Traveler's Insurance                                                                                                       $9,491.25




            8.5.     Blue Cross Blue Shield                                                                                                   $13,211.85




 9.         Total of Part 2.                                                                                                               $40,972.97
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           612,854.20       -                                0.00 = ....                $612,854.20
                                              face amount                            doubtful or uncollectible accounts




            11b. Over 90 days old:                                   14,146.58   -                               0.00 =....                   $14,146.58
                                              face amount                            doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                              $627,000.78
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 3:19-bk-03208                      Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                    Desc Main
                                                                      Document     Page 3 of 46
                                                                                                                                           6/03/19 6:46PM



 Debtor         Digital Connections, Inc.                                                     Case number (If known) 3:19-bk-03208
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture acquired 10/8/15                                                $0.00                                       $19,766.06



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See Attached Schedule                                                            $0.00                                      $205,402.82



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $225,168.88
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                Desc Main
                                                                     Document     Page 4 of 46
                                                                                                                                            6/03/19 6:46PM



 Debtor         Digital Connections, Inc.                                                     Case number (If known) 3:19-bk-03208
                Name

            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     805 Teal Drive,
                     Gallatin TN 37066                    Lease                             $0.00                                                $0.00




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Sniffer with VoIP options
            Yellowjacket Wireless Survey Kit
            Microsoft Office 2010 License
            MS Project License
            MS Visio Licenses
            NetIQ Software
            Microsoft Licenses
            Microsoft Licenses
            Helpdesk Software
            MS Licenses 1 Office Pro 3 Office Standa                                        $0.00                                        $48,948.77



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                          $48,948.77
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                  Desc Main
                                                                     Document     Page 5 of 46
                                                                                                                                          6/03/19 6:46PM



 Debtor         Digital Connections, Inc.                                                    Case number (If known) 3:19-bk-03208
                Name

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            State of Texas - Sales Tax Surety Bond                                             Tax year                                $27,525.00



            State of Tennessee - Deferred Income Taxes                                         Tax year                                $39,000.00



 73.        Interests in insurance policies or annuities

            John Hancock Life Insurance Policy on Jamie Spurlock                                                                         $8,016.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Leasehold Improvements                                                                                                     $59,505.85




 78.        Total of Part 11.                                                                                                       $134,046.85
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59               Desc Main
                                                                     Document     Page 6 of 46
                                                                                                                                                                          6/03/19 6:46PM



 Debtor          Digital Connections, Inc.                                                                           Case number (If known) 3:19-bk-03208
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $86,405.57

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $40,972.97

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $627,000.78

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $225,168.88

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $48,948.77

 90. All other assets. Copy line 78, Part 11.                                                    +                $134,046.85

 91. Total. Add lines 80 through 90 for each column                                                         $1,162,543.82            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,162,543.82




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 3:19-bk-03208                            Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                                        Desc Main
                                                                          Document     Page 7 of 46
                                                                                                                                                            6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name          Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)              3:19-bk-03208
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Internal Revenue Service                      Describe debtor's property that is subject to a lien                $302,903.00                         $0.00
        Creditor's Name
        Centralized Insolvency
        Operation
        P.O. Box 7346
        Philadelphia, PA 19101
        Creditor's mailing address                    Describe the lien
                                                      Federal Tax Lien (Sumner County no.
                                                      1155126)
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        5/16/16                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Internal Revenue Service                      Describe debtor's property that is subject to a lien                $123,646.00                         $0.00
        Creditor's Name
        Centralized Insolvency
        Operation
        P.O. Box 7346
        Philadelphia, PA 19101
        Creditor's mailing address                    Describe the lien
                                                      Federal Tax Lien (Sumer County no. 1148269)
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        3/14/16                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 3:19-bk-03208                       Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                                Desc Main
                                                                     Document     Page 8 of 46
                                                                                                                                                        6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)      3:19-bk-03208
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $216,320.00              $0.00
       Creditor's Name
       Centralized Insolvency
       Operation
       P.O. Box 7346
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Lien (Sumner County no.
                                                      1131885)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/21/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $285,102.00              $0.00
       Creditor's Name
       Centralized Insolvency
       Operation
       P.O. Box 7346
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Lien (Sumner County no.
                                                      1130430)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/8/15                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       South Carolina Department
 2.5                                                                                                                              $381.00               $0.00
       of Revenue                                     Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8          Filed 06/03/19 Entered 06/03/19 19:24:59                                Desc Main
                                                                     Document     Page 9 of 46
                                                                                                                                                      6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)    3:19-bk-03208
              Name

       Creditor's Name

       P.O. Box 125
       Columbia, SC 29214
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Richland County)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/13/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   State of Alabama                               Describe debtor's property that is subject to a lien                     $1,154.00              $0.00
       Creditor's Name

       50 North Ripley Street
       Montgomery, AL 36104
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Book 5192 at Page 512)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       1/24/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   State of Alabama                               Describe debtor's property that is subject to a lien                     $1,552.00              $0.00
       Creditor's Name

       50 North Ripley Street
       Montgomery, AL 36104
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Montgomery County Book
                                                      5207 at Page 164)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/7/19                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 10 of 46
                                                                                                                                                      6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)    3:19-bk-03208
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   State of Alabama                               Describe debtor's property that is subject to a lien                     $6,182.00              $0.00
       Creditor's Name

       50 North Ripley Street
       Montgomery, AL 36104
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Montgomery County Book
                                                      5186 at Page 682)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       1/4/19                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.9   State of Alabama                               Describe debtor's property that is subject to a lien                     $2,425.00              $0.00
       Creditor's Name

       50 North Ripley Street
       Montgomery, AL 36104
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Montgomery County Book
                                                      5002 at Page 441)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/15/17                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 0     State of Florida                               Describe debtor's property that is subject to a lien                     $4,681.00              $0.00
       Creditor's Name




       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Columbia County Case no.
                                                      201712018483)
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 11 of 46
                                                                                                                                                      6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)    3:19-bk-03208
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/9/17                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 1     State of Florida                               Describe debtor's property that is subject to a lien                      $773.00               $0.00
       Creditor's Name




       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Columbia County Case no.
                                                      201712013148)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       7/14/17                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 2     State of Mississippi                           Describe debtor's property that is subject to a lien                     $1,357.00              $0.00
       Creditor's Name

       P.O. Box 22808
       Jackson, MS 39225
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Case No. 1143101)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/22/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 12 of 46
                                                                                                                                                      6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)    3:19-bk-03208
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   State of West Virginia Tax
 3     Dept                                           Describe debtor's property that is subject to a lien                      $669.00               $0.00
       Creditor's Name
       Legal Division - Bankruptcy
       Unit
       P.O. Box 766
       Charleston, WV 25323
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Kanawha County Book 293 at
                                                      Page 533)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/16/18                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   State of West Virginia Tax
 4     Dept.                                          Describe debtor's property that is subject to a lien                      $429.00               $0.00
       Creditor's Name
       Legal Division - Bankruptcy
       Unit
       P.O. Box 766
       Charleston, WV 25323
       Creditor's mailing address                     Describe the lien
                                                      State Tax Lien (Kanawha County Book 291 at
                                                      Page 222)
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/14/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 5     The Miles Foundation, Inc.                     Describe debtor's property that is subject to a lien                 $4,696,591.36              $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 13 of 46
                                                                                                                                                           6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                Case number (if know)       3:19-bk-03208
              Name

       Creditor's Name
       Attn: Grant Coates,
       President
       5049 Edwards Ranch Road,
       Suite 280
       Fort Worth, TX 76109
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $5,644,165.3
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          6

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                Desc Main
                                                                     Document      Page 14 of 46
                                                                                                                                                               6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name         Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)          3:19-bk-03208
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $805.21        $805.21
           Alabama Department of Revenue                             Check all that apply.
           50 North Ripley Street                                     Contingent
           Montgomery, AL 36104                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Witholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,199.24        $3,199.24
           Arizona Department of Revenue                             Check all that apply.
           P.O. Box 29086                                             Contingent
           Phoenix, AZ 85038                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   24557                               Best Case Bankruptcy
             Case 3:19-bk-03208                       Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                  Desc Main
                                                                     Document      Page 15 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                       Case number (if known)   3:19-bk-03208
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,296.38    $1,296.38
          Arkansas Department of Finance                             Check all that apply.
          and Admin                                                   Contingent
          Arkansas Witholding Tax Section                             Unliquidated
          P.O. Box 8055                                               Disputed
          Little Rock, AR 72203
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll Witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $8,416.92    $8,416.92
          California Department of Tax and                           Check all that apply.
          Fee                                                         Contingent
          Administration                                              Unliquidated
          P.O. Box 942879                                             Disputed
          Sacramento, CA 94279
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $800.00     $800.00
          California Department of Tax and                           Check all that apply.
          Fee                                                         Contingent
          Administration                                              Unliquidated
          P.O. Box 942879                                             Disputed
          Sacramento, CA 94279
          Date or dates debt was incurred                            Basis for the claim:
                                                                     2018 Income Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $33,259.77     $33,259.77
          Florida Department of Revenue                              Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 16 of 46
                                                                                                                                                             6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                       Case number (if known)   3:19-bk-03208
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $10.00    $10.00
          Georgia Department of Revenue                              Check all that apply.
          1800 Century Boulevard NE                                   Contingent
          Atlanta, GA 30345                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     2018 Income Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $534,928.79    $534,928.79
          Internal Revenue Service                                   Check all that apply.
          Attn: Lisa C. Anderson                                      Contingent
          801 Broadway MDP47                                          Unliquidated
          Nashville, TN 37203-3816                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     IRS Trust/Principal Portion of Installment K
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $324.06    $324.06
          Kentucky Department of Revenue                             Check all that apply.
          Legal Support Branch -                                      Contingent
          Bankruptcy                                                  Unliquidated
          P.O. Box 5222                                               Disputed
          Frankfort, KY 40602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $175.00    $175.00
          Kentucky Department of Revenue                             Check all that apply.
          Legal Support Branch -                                      Contingent
          Bankruptcy                                                  Unliquidated
          P.O. Box 5222                                               Disputed
          Frankfort, KY 40602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     2018 Tax Return
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 17 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                       Case number (if known)   3:19-bk-03208
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $563.06     $563.06
          Louisiana Department of Revenue                            Check all that apply.
          P.o. Box 3138                                               Contingent
          Baton Rouge, LA 70821                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $3,658.95    $3,658.95
          Mississippi Department of                                  Check all that apply.
          Revenue                                                     Contingent
          P.O. Box 22808                                              Unliquidated
          Jackson, MS 39225                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $70.17     $70.17
          Murray Kentucky Department of                              Check all that apply.
          Revenue                                                     Contingent
          Legal Support Branch -                                      Unliquidated
          Bankruptcy                                                  Disputed
          P.O. Box 5222
          Frankfort, KY 40602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll Witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $2,336.18    $2,336.18
          New Mexico Taxation and Revenue                            Check all that apply.
          Dept.                                                       Contingent
          P.O. Box 630                                                Unliquidated
          Santa Fe, NM 87504                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 18 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                                       Case number (if known)   3:19-bk-03208
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,730.09    $1,730.09
          North Carolina Department of                               Check all that apply.
          Revenue                                                     Contingent
          Attn: Bankruptcy Unit                                       Unliquidated
          P.O. Box 1168                                               Disputed
          Raleigh, NC 27602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $25.00     $25.00
          North Carolina Department of                               Check all that apply.
          Revenue                                                     Contingent
          Attn: Bankruptcy Unit                                       Unliquidated
          P.O. Box 1168                                               Disputed
          Raleigh, NC 27602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     2018 Tax Return
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $364.00     $364.00
          Oklahoma Tax Commission                                    Check all that apply.
          2501 North Lincoln Blvd                                     Contingent
          Oklahoma City, OK 73194                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll Witholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $47,697.41     $47,697.41
          Tennessee Department of Revenue                            Check all that apply.
          500 Deaderick Street                                        Contingent
          Nashville, TN 37242                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 19 of 46
                                                                                                                                                                  6/03/19 6:46PM


 Debtor        Digital Connections, Inc.                                                                      Case number (if known)   3:19-bk-03208
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $2,139.00         $2,139.00
            Tennessee Department of Revenue                          Check all that apply.
            500 Deaderick Street                                      Contingent
            Nashville, TN 37242                                       Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     2018 Income Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                              $91.06        $91.06
            Texas Comptroller of Public                              Check all that apply.
            Accounts                                                  Contingent
            P.O. Box 13528                                            Unliquidated
            Capitol Station                                           Disputed
            Austin, TX 78711
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Sales Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.21       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $9,268.79         $9,268.79
            Washington Department of                                 Check all that apply.
            Revenue                                                   Contingent
            Treasury Management                                       Unliquidated
            P.O. Box 47464                                            Disputed
            Olympia, WA 98504
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Sales Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.22       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $1,203.54         $1,203.54
            West Virginia Department of                              Check all that apply.
            Revenue                                                   Contingent
            Legal Division - Bankruptcy Unit                          Unliquidated
            P.O. Box 766                                              Disputed
            Charleston, WV 25323
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Sales Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 3:19-bk-03208                       Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                    Desc Main
                                                                     Document      Page 20 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $92.16
          A-Z Office Resources                                                Contingent
          P.O. Box 1317                                                       Unliquidated
          Columbia, TN 38402                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $333.75
          ADT Security Services                                               Contingent
          P.O. Box 371878                                                     Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $86,086.87
          Al J. Schneider Company                                             Contingent
          325 West Main Street, Suite 250                                     Unliquidated
          Louisville, KY 40202                                                Disputed
          Date(s) debt was incurred 12/31/14
                                                                             Basis for the claim:    Unused funds in Technology Infrastructure Refresh
          Last 4 digits of account number                                    Fund
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $134,700.88
          Alternative Service Concepts, LLC                                   Contingent
          2501 McGavock Pike, Suite 802                                       Unliquidated
          Nashville, TN 37214                                                 Disputed
          Date(s) debt was incurred 3/4/2019
                                                                             Basis for the claim:    Prepayment for services to be rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,233.94
          AT&T Data/Internet (Huntsville Office)                              Contingent
          P.O. Box 5019                                                       Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $562.67
          AT&T Mobility                                                       Contingent
          P.O. Box 6463                                                       Unliquidated
          Carol Stream, IL 60197-6463                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,900.28
          AT&T PRO - CABS                                                     Contingent
          P.O. Box 105373                                                     Unliquidated
          Atlanta, GA 30348                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 21 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $197,455.65
          AVT Technology Solutions, LLC                                       Contingent
          8700 South Price Road                                               Unliquidated
          Tempe, AZ 85284                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $164.88
          Barry Harpending                                                    Contingent
          1215 E. Woodshire Dr.                                               Unliquidated
          Knoxville, TN 37922                                                 Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Expense Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,178.90
          Bradley Arant Boult Cummings LLP                                    Contingent
          P.O. Box 340025                                                     Unliquidated
          Nashville, TN 37203-0025                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,371.34
          Chuck Scoville                                                      Contingent
          2503 Twelve Oaks Lane                                               Unliquidated
          Colleyville, TX 76034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Ordinary Course Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,000.00
          Cira Infotech, Inc.                                                 Contingent
          5755 N. Point Parkway                                               Unliquidated
          Suite 82                                                            Disputed
          Alpharetta, GA 30022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          City of Gallatin                                                    Contingent
          132 West Main Street                                                Unliquidated
          Gallatin, TN 37066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,989.79
          City of Goodlettsville                                              Contingent
          105 South Main Street                                               Unliquidated
          Goodlettsville, TN 37072                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease for Meraki Phone System
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 22 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $290.86
          Comcast Business                                                    Contingent
          P.O. Box 71211                                                      Unliquidated
          Charlotte, NC 28272-1211                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,682.41
          ConnectWise, Inc.                                                   Contingent
          28819 Network Place                                                 Unliquidated
          Chicago, IL 60673-1288                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Creditors Adjustment Bureau Inc.                                    Contingent
          14226 Ventura Blvd.                                                 Unliquidated
          Sherman Oaks, CA 91423                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,159.17
          Cyflare, LLC                                                        Contingent
          600 Fishers Station Dr.                                             Unliquidated
          Victor, NY 14564-9784                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $68,397.23
          Darrel Davis                                                        Contingent
          3917 Meadow Drive                                                   Unliquidated
          Grapevine, TX 76051                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Loan and Ordinary Course Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,957.58
          Databank Holdings Ltd.                                              Contingent
          P.O. Box 732200                                                     Unliquidated
          Dallas, TX 75373-2200                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,886.50
          Digital Group Inc.                                                  Contingent
          913 Myatt Industrial Drive                                          Unliquidated
          Madison, TN 37115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 23 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.34
          Federal Express                                                     Contingent
          P.O. Box 660481                                                     Unliquidated
          Dallas, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $58.30
          Graybar Electric Company Inc.                                       Contingent
          P.O.Box 403052                                                      Unliquidated
          Atlanta, GA 30384-3052                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $219.59
          Host My Calls                                                       Contingent
          4408 Middlebrook Pike                                               Unliquidated
          Knoxville, TN 37921                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $469,791.00
          Jamie Spurlock                                                      Contingent
          232 Hidden Lake Road                                                Unliquidated
          Hendersonville, TN 37075                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Seller Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Jason Doll                                                          Contingent
          12405 Oak Alley                                                     Unliquidated
          Guthrie, OK 73044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,500.00
          Lattimore, Black Morgan & Cain, P.C.                                Contingent
          201 Franklin Road                                                   Unliquidated
          Brentwood, TN 37027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $285,000.00
          Linda Kemp                                                          Contingent
          P.O. Box 751                                                        Unliquidated
          Hendersonville, TN 37077                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Seller Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 24 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $175,000.00
          MCR Capital Advisors                                                Contingent
          13601 Preston Road                                                  Unliquidated
          Suite 417W                                                          Disputed
          Dallas, TX 75240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $522.00
          Mint Condition                                                      Contingent
          101 SE Parkway Court                                                Unliquidated
          Suite 230                                                           Disputed
          Franklin, TN 37064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,400.00
          Network Services Group                                              Contingent
          312 Blue Bird Drive                                                 Unliquidated
          Goodlettsville, TN 37072                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,321.69
          Nexinite, LLC                                                       Contingent
          P.O. Box 749                                                        Unliquidated
          Napa, CA 94559                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.34
          Performance Business Forms                                          Contingent
          Attn: Ron Woodard                                                   Unliquidated
          200 Blanton Avenue                                                  Disputed
          Nashville, TN 37210
                                                                             Basis for the claim:
          Date(s) debt was incurred 03/13/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $103,466.34
          Pure Storage - CABS                                                 Contingent
          Creditors Adjustment Bureau                                         Unliquidated
          14226 Ventura Blvd.                                                 Disputed
          Sherman Oaks, CA 91423
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,653.32
          R & S Groundskeeping                                                Contingent
          805 E. Robertson Rd.                                                Unliquidated
          Castalian Springs, TN 37031-4615                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 25 of 46
                                                                                                                                                              6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $658.10
          Robert J. Young                                                     Contingent
          MSC 7511                                                            Unliquidated
          P.O. Box 415000                                                     Disputed
          Nashville, TN 37241-7511
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,520.47
          Shadow Peak Inc.                                                    Contingent
          391 Iverness Parkway                                                Unliquidated
          Suite 350                                                           Disputed
          Englewood, CO 80112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,912.60
          Synnex Corporation                                                  Contingent
          P.O. Box 406748                                                     Unliquidated
          Atlanta, GA 30384-6748                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $218.48
          TD Technologies                                                     Contingent
          4023 S. Old US Highway 23                                           Unliquidated
          Suite 112                                                           Disputed
          Brighton, MI 48114-8641
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $192,956.68
          Tech Data Corporation                                               Contingent
          P.O. Box 806003                                                     Unliquidated
          Charlotte, NC 28290-6003                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,509.86
          Tenn Properties, GP                                                 Contingent
          1047 Glenbrook Way                                                  Unliquidated
          Hendersonville, TN 37075-1306                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,025,000.00
          Tom Kidd                                                            Contingent
          912 Chalet Court                                                    Unliquidated
          Colleyville, TX 76034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 26 of 46
                                                                                                                                                                6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                               Case number (if known)            3:19-bk-03208
              Name

 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $13,741.25
           Traveler's Insurance                                               Contingent
           P.O. Box 660317                                                    Unliquidated
           Dallas, TX 75266-0317                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $209.50
           Verizon Wireless                                                   Contingent
           P.O. Box 660108                                                    Unliquidated
           Dallas, TX 75266-0108                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $61,761.07
           Westcon - Altus Global Trade Solutions                             Contingent
           2400 Veterans Memorial Blvd.                                       Unliquidated
           Kenner, LA 70062                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,046.56
           WhiteSky Communications, LLC                                       Contingent
           5710 Watermelon Road                                               Unliquidated
           Northport, AL 35473                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,438.13
           WhiteSky Communications, LLC                                       Contingent
           5710 Watermelon Road                                               Unliquidated
           Northport, AL 35473                                                Disputed
           Date(s) debt was incurred
                                                                                            Servicing of VOIP Phone System for Alternative
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Service Concepts
                                                                             Is the claim subject to offset?    No  Yes
 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $915.00
           Wired Telecom, Inc.                                                Contingent
           5481 Wiles Road                                                    Unliquidated
           Suite 502                                                          Disputed
           Coconut Creek, FL 33073-4217
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                     Desc Main
                                                                     Document      Page 27 of 46
                                                                                                                                                            6/03/19 6:46PM


 Debtor       Digital Connections, Inc.                                                          Case number (if known)            3:19-bk-03208
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Kenneth J. Freed
           Attorney for Creditors Adjustment Bureau                                              Line      3.17
           P.O. Box 5914
           Sherman Oaks, CA 91413                                                                      Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                    652,362.62
 5b. Total claims from Part 2                                                                        5b.    +     $                  3,101,823.48

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    3,754,186.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 28 of 46
                                                                                                                                                 6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name         Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-03208
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  IT and Security
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                through June 2020
                                                                                     Alternative Service Concepts, LLC
              List the contract number of any                                        2501 McGavock Pike, Suite 802
                    government contract                                              Nashville, TN 37214


 2.2.         State what the contract or                  Reseller Services
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                     AVT Technology
              List the contract number of any                                        8700 South Price Road
                    government contract                                              Tempe, AZ 85284


 2.3.         State what the contract or                  Employment
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Charles Scoville
              List the contract number of any                                        2503 Twelve Oaks Lane
                    government contract                                              Colleyville, TX 76034


 2.4.         State what the contract or                  Equipment Lease for
              lease is for and the nature of              Meraki Network
              the debtor's interest                       Equipment

                  State the term remaining

              List the contract number of any                                        City of Goodlettsville
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 3:19-bk-03208                       Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                     Desc Main
                                                                     Document      Page 29 of 46
                                                                                                                                            6/03/19 6:46PM

 Debtor 1 Digital Connections, Inc.                                                          Case number (if known)   3:19-bk-03208
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Employment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Darrel Davis
             List the contract number of any                                         3917 Meadow Drive
                   government contract                                               Grapevine, TX 76051


 2.6.        State what the contract or                   Employment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jamie Spurlock
             List the contract number of any                                         232 Hidden Lake Road
                   government contract                                               Hendersonville, TN 37075


 2.7.        State what the contract or                   Engagement
             lease is for and the nature of               Agreement for Tax
             the debtor's interest                        Preparation

                  State the term remaining
                                                                                     Lattimore, Black, Morgan & Cain, P.C.
             List the contract number of any                                         201 Franklin Road
                   government contract                                               Brentwood, TN 37027


 2.8.        State what the contract or                   Contractor Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           MCR Capital Advisors Corp.
                                                                                     13601 Preston Road
             List the contract number of any                                         Suite 417W
                   government contract                                               Dallas, TX 75240


 2.9.        State what the contract or                   Notice Only
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Michael A. Stewart
                                                                                     Bass, Berry & Sims PLC
             List the contract number of any                                         150 Third Avenue South, Suite 2800
                   government contract                                               Nashville, TN 37201


 2.10.       State what the contract or                   Reseller Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Synnex
                                                                                     P.O. Box 406748
             List the contract number of any                                         Atlanta, GA 30384
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                Desc Main
                                                                     Document      Page 30 of 46
                                                                                                                                            6/03/19 6:46PM

 Debtor 1 Digital Connections, Inc.                                                          Case number (if known)   3:19-bk-03208
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Synnex Corporation
             List the contract number of any                                         44201 Nobel Drive
                   government contract                                               Fremont, CA 94538


 2.12.       State what the contract or                   Contractor
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TaxGuard
             List the contract number of any                                         1750 14th Street, Suite 201
                   government contract                                               Boulder, CO 80302


 2.13.       State what the contract or                   Reseller Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Tech Data Corporation
                                                                                     Attn: Vice President of Credit, Americas
             List the contract number of any                                         5350 Tech Data Drive
                   government contract                                               Clearwater, FL 33760


 2.14.       State what the contract or                   Office Lease
             lease is for and the nature of               Agreement for 805 Teal
             the debtor's interest                        Drive

                  State the term remaining                2020
                                                                                     Tenn Properties, GP
             List the contract number of any                                         147 Maple Row Boulevard, Suite 100
                   government contract                                               Hendersonville, TN 37075




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                Desc Main
                                                                     Document      Page 31 of 46
                                                                                                                                              6/03/19 6:46PM


 Fill in this information to identify the case:

 Debtor name         Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-03208
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                       Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                Desc Main
                                                                     Document      Page 32 of 46
                                                                                                                                                         6/03/19 6:46PM




 Fill in this information to identify the case:

 Debtor name         Digital Connections, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-03208
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $2,220,266.25
       From 1/01/2019 to Filing Date
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.          *Information to be compiled and revised SOFA to be filed.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 33 of 46
                                                                                                                                                         6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Charles Scoville                                            6/27/18,                         $28,055.67         Business Expense
               2503 Twelve Oaks Lane                                       9/13/18,                                            Reimbursements
               Colleyville, TX 76034                                       2/14/19,
               CEO                                                         2/28/19,
                                                                           3/14/,2019,
                                                                           3/29/2019,
                                                                           4/15/2019

       4.2.    Darrel Davis                                                5/14/19                            $5,000.00        Expense Reimbursement
               3917 Meadow Drive
               Grapevine, TX 76051
               COO

       4.3.    Benjamin Shackelford                                        6/19/18,                         $37,011.72         Expenses
                                                                           7/18/18,
               Solution Architect                                          8/15/18,
                                                                           8/31/18,
                                                                           9/26/18,
                                                                           10/4/18,
                                                                           10/16/18,
                                                                           10/25/18,
                                                                           10/2/18,
                                                                           11/07/18,
                                                                           11/20/18,
                                                                           12/7/18,
                                                                           12/21/18,
                                                                           1/15/19,
                                                                           1/25/19,
                                                                           2/6/19,
                                                                           2/20/19,
                                                                           3/5/19,
                                                                           3/8/19,
                                                                           3/13/19,
                                                                           3/22/19,
                                                                           3/28/19,
                                                                           4/10/19,
                                                                           4/18/19,
                                                                           4/23/19,
                                                                           4/30/19,
                                                                           5/20/19

       4.4.    Shawn Nutting                                               8/15/18,                         $20,674.18         Expenses
                                                                           9/27/18,
                                                                           10/2/18,
                                                                           11/16/18,
                                                                           12/7/18,
                                                                           12/21/18,
                                                                           1/25/19,
                                                                           1/31/19,
                                                                           2/19/19,
                                                                           3/5/19,
                                                                           4/4/19,
                                                                           5/4/19,
                                                                           5/15/19,
                                                                           5/20/19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 3:19-bk-03208                      Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 34 of 46
                                                                                                                                                             6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.5.    Scott Reisenweber                                           8/17/18,                             $865.82          Expenses
                                                                           10/2/18,
               Managed Services Support Engineer                           12/7/18,
                                                                           1/31/19,
                                                                           2/19/19,
                                                                           3/5/19,
                                                                           3/31/19,
                                                                           4/4/19,
                                                                           5/7/19,
                                                                           5/20/19

       4.6.    Jason Doll                                                  1/31/19                              $240.00          Expenses

               Inside Sales Rep

       4.7.    Sarah Jones                                                 5/20/19                              $298.07          Expenses

               EVP / Secretary

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Creditors Adjustment Bureau                       Collection                 Superior Court of California                 Pending
               v. Digital Connections, Inc.                                                 County of Santa Clara,                     On appeal
               16CV293935                                                                   Unlimited Civil
                                                                                                                                       Concluded
                                                                                            San Jose Courthouse
                                                                                            191 North First Street
                                                                                            San Jose, CA 95113


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 3:19-bk-03208                      Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                Desc Main
                                                                     Document      Page 35 of 46
                                                                                                                                                           6/03/19 6:46PM

 Debtor        Digital Connections, Inc.                                                                    Case number (if known) 3:19-bk-03208



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Nelson Mullins Riley &
                 Scarborough LLP
                 150 Fourth Avenue North
                 Suite 1100
                 Nashville, TN 37219                                 Attorney Fees                                             5/17/2019                $25,000.00

                 Email or website address
                 shane.ramsey@nelsonmullins.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 36 of 46
                                                                                                                                                         6/03/19 6:46PM

 Debtor      Digital Connections, Inc.                                                                  Case number (if known) 3:19-bk-03208



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was               Last balance
                Address                                          account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents             Do you still
                                                                      access to it                                                                have it?
                                                                      Address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                             Desc Main
                                                                     Document      Page 37 of 46
                                                                                                                                                      6/03/19 6:46PM

 Debtor      Digital Connections, Inc.                                                                  Case number (if known) 3:19-bk-03208



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                          Desc Main
                                                                     Document      Page 38 of 46
                                                                                                                                                                6/03/19 6:46PM

 Debtor      Digital Connections, Inc.                                                                  Case number (if known) 3:19-bk-03208



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lattimore, Black Morgan & Cain, P.C.
                    201 Franklin Road
                    Brentwood, TN 37027

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Charles D. Scoville                            2503 Twelve Oaks Lane                               CEO, President, Chairman,                     12.25
                                                      Colleyville, TX 76034                               Director, Shareholder

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Darrel W. Davis                                3917 Meadow Drive                                   COO, Director, Shareholder                    18.84
                                                      Grapevine, TX 76051

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Tom Colvin                                     Dallas, TX                                          CFO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                                 Desc Main
                                                                     Document      Page 39 of 46
                                                                                                                                                       6/03/19 6:46PM

 Debtor      Digital Connections, Inc.                                                                  Case number (if known) 3:19-bk-03208



       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Stephen Gatlin                                 Dallas, TX                                          Director


       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Gatlin Holdings, LLC                           Stephen Gatlin, Sole Member                         Shareholder                          18.84
                                                      Dallas, TX

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Tom Kidd                                       912 Chalet Court                                    Director, Shareholder                50.07
                                                      Colleyville, TX 76034

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Sarah Jones                                    Gallatin, TN                                        EVP [HR], Secretary




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.1 Darrel Davis                                                                                                                 Shareholder
       .    3917 Meadow Drive                                    $5,000,                                                 4/15/19,        Advance
               Grapevine, TX 76051                               $5,000                                                  4/18/19         Re-Payments

               Relationship to debtor
               COO


       30.2 Jason Doll
       .    12405 Oak Valley
               Guthrie, OK 73044                                 $120.00                                                 5/20/19         Bill Payment

               Relationship to debtor
               Inside Sales Rep


       30.3 Sarah Jones
       .                                                         $18,574.37                                              5/20/19         Bill Payment

               Relationship to debtor
               EVP / Secretary




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                         Desc Main
                                                                     Document      Page 40 of 46
                                                                                                                                                     6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.4                                                                                                              5/22/18,
       .                                                                                                                 5/31/18,
                                                                                                                         6/15/18,
                                                                                                                         6/29/18,
                                                                                                                         7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                 $5,893.54, $5,842.69, $5,893.54, $5,842.68,             2/15/19,
                                                                 $6,238.04, $6,478.22, $6,535.27, $6,478.21,             2/28/19,
                                                                 $7,507.79, $6,964.48, $6,964.48, $6,967.43,             3/15/19,
                                                                 $6,928.38, $6,872.22, $6,928.38, $7,275.74,             3/29/19,
                                                                 $6,399.20, $6,348.36, $6,399.20, $6,348.36,             4/15/19,
               Darrel Davis                                      $6,399.20, $6,348.37, $6,399.20, $6,348.36,             4/30/19,
                                                                 $6,390.20                                               5/15/19         Payroll

               Relationship to debtor
               COO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                        Desc Main
                                                                     Document      Page 41 of 46
                                                                                                                                                     6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.5                                                                                                              5/31/18,
       .                                                                                                                 6/15/18,
                                                                                                                         6/29/18,
                                                                                                                         7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                                                                         1/31/19,
                                                                                                                         2/15/19,
                                                                 $1,682.06, $1,748.02, $1,672.42, $1,732.76,             2/15/19,
                                                                 $1,672.42, $229.63, $1,732.77, $1,672.41,               2/28/19,
                                                                 $1,732.77, $1,672.41, $1,672.41, $1,732.77,             3/15/19,
                                                                 $462.89, $1,775.72, $1,678.02, $1,738.35,               3/29/19,
                                                                 $1,678.02, $1,753.25, $1,672.09, $488.54,               4/15/19,
                                                                 $1,742.85, $96.99, $1,682.50, $1,742.85,                4/30/19,
               Jason Doll                                        $1,682.50, $1,742.84, $1,678.45, $1,043.30,             4/30/19,
                                                                 $1,742.04                                               5/15/19         Payroll

               Relationship to debtor
               Insider Sales Rep




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                        Desc Main
                                                                     Document      Page 42 of 46
                                                                                                                                                     6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.6                                                                                                              5/21/18,
       .                                                                                                                 5/31/18,
                                                                                                                         6/15/18,
                                                                                                                         6/29/18,
                                                                                                                         7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                 $4,819.32, $4,748.99, $4,819.33, $4,748.98,             2/15/19,
                                                                 $4,819.33, $4,667.88, $4,878.78, $4,808.43,             2/28/19,
                                                                 $4,878.77, $4,808.43, $4,808.43, $4,876.78,             3/15/19,
                                                                 $4.878.78, $4,808.42, $5,158.96, $5,166.23,             3/29/19,
                                                                 $5,590.76, $5,520.40, $5,590.76, $5,520.41,             4/15/19,
               Charles Scoville                                  $5,590.76, $5,520.40, $5,590.76, $5,520.41,             4/30/19,
                                                                 $5,590.76                                               5/15/19         Payroll

               Relationship to debtor
               CEO


       30.7                                                                                                              5/31/18,
       .                                                                                                                 6/15/18,
                                                                                                                         6/29/18,
                                                                                                                         7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                                                                         2/15/19,
                                                                 $2277.55, $2,347.90, $2,277.54, $2,347.89,              2/28/19,
                                                                 $2,277.55, $2,347.90, $2,277.54, $2,347.90,             3/15/19,
                                                                 $2,277.55, $2,424.58, $2,494.92, $2,494.83,             3/29/19,
                                                                 $2,424.58, $2,494.93, $2,424.58, $2,507.55,             4/15/19,
               Kenneth Scott Reisenweber                         $2,418.60, $2,498.25, $2,427.90, $2,498.25,             4/30/19,
                                                                 $2,427.91, $2,498.24, $2,427.91, $2,498.25              5/15/19         Payroll

               Relationship to debtor
               Managed Services Support
               Engineer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                        Desc Main
                                                                     Document      Page 43 of 46
                                                                                                                                                     6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.8                                                                                                              5/31/18,
       .                                                                                                                 6/15/18,
                                                                                                                         6/29/18,
                                                                                                                         7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                                                                         1/31/19,
                                                                                                                         2/15/19,
                                                                 $3,867.14, $3,933.59, $3,867.14, $3,933.59,             2/28/19,
                                                                 $3,867.14, $4,104.34, $3,933.58, $3,867.14,             3/15/19,
                                                                 $3,933.59, $3,882.10, $4,207.71, $4,280.36,             3/29/19,
                                                                 $5,989.35, $5,272.32, $5,199.67, $5,272.32,             4/15/19,
                                                                 $4,207.76, $3,928.49, $3,862.03, $5,150.79,             4/30/19,
               Benjamin Shackelford                              $3,928.50, $3,862.03, $3,928.49, $3,862.04,             4/30/19,
                                                                 $3,928.48, $3,848.00, $6,592.74, $3,921.48              5/15/19         Payroll

               Relationship to debtor
               Solution Architect




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                        Desc Main
                                                                     Document      Page 44 of 46
                                                                                                                                                       6/03/19 6:46PM

 Debtor       Digital Connections, Inc.                                                                 Case number (if known) 3:19-bk-03208



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.9                                                                                                              7/5/18,
       .                                                                                                                 7/13/18,
                                                                                                                         7/31/18,
                                                                                                                         8/15/18,
                                                                                                                         8/31/18,
                                                                                                                         8/31/18,
                                                                                                                         9/14/18,
                                                                                                                         9/28/18,
                                                                                                                         9/28/18,
                                                                                                                         10/15/18,
                                                                                                                         10/31/18,
                                                                                                                         11/15/18,
                                                                                                                         11/30/18,
                                                                                                                         11/30/18,
                                                                                                                         12/14/18,
                                                                                                                         12/31/18,
                                                                                                                         12/31/18,
                                                                                                                         1/15/19,
                                                                                                                         1/31/19,
                                                                                                                         1/31/19,
                                                                                                                         2/15/19,
                                                                                                                         2/28/19,
                                                                 $2,847.79, $3,312.74, $3,246.29, $3,136.84,             2/28/19,
                                                                 $3,195.42, $20.75, $3,261.03, $3,195.41,                3/15/19,
                                                                 $76.24, $3,195.41, $3,261.03, $3,261.04,                3/29/19,
                                                                 $3,195.40, $92.00, $3,261.03, $3,195.41,                3/29/19,
                                                                 $65.72, $3,270.07, $3,204.43, $126.26,                  4/15/19,
                                                                 $3,270.07, $3,204.44, $449.82, $3,270.07,               4/30/19,
               Shawn Nutting                                     $3,206.31, $504.08, $3,271.93, $3,206.32,               4/30/19,
                                                                 $4,146.37, $3,271.93                                    5/15/19           Payroll

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-03208                        Doc 8           Filed 06/03/19 Entered 06/03/19 19:24:59                           Desc Main
                                                                     Document      Page 45 of 46
Case 3:19-bk-03208   Doc 8    Filed 06/03/19 Entered 06/03/19 19:24:59   Desc Main
                             Document      Page 46 of 46
